Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant indicates that “claims 2, 3, and 5-8 are amended to change the dependency to allowed independent claim 9.” Remarks at 12. These amendments are acknowledged. Accordingly, the rejections of claims 2, 3, and 5-8 are withdrawn.
35 USC § 102/103: the closest prior art is previously cited U.S. 2014/0140497 (“Ripa”) and U.S. 2015/0206011 (“Jerauld”). Ripa teaches receiving information about an interaction between an agent and a customer and calculating an emotion score based on this information. This emotion score is then utilized to generate a red, amber, or yellow light. Jerauld goes one step further and provides a vibration as feedback if the user prefers rather than a light as taught in Ripa. While Ripa teaches a fourth object, neither Ripa nor Jerauld teaches: “control transmission of specific information related to a real time positive interaction of the third object to a fourth object, wherein the specific information is transmitted based on the control of one of the first movement or the second movement of the third object, the fourth object is controllable based on an emotion value of the real time positive interaction of the third object, the emotion value of the real time positive interaction of the third object is based on the specific information, and the second object views the fourth object in real time” as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196. The examiner can normally be reached Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688